       Case 1:13-cv-08916-WHP Document 287 Filed 12/08/20 Page 1 of 1




                      Hon. James C. Francis IV (Ret.)
                                  JAMS
                       620 Eighth Avenue, 34tr Floor
                           New York, NY 10018

TEL: (2t2) 7st-27a0                                   EMAIL : IFrancis@i amsadr. cqfn

                                 December 8,2024

The Honorable William H. Pauley    III
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

            Re: Baez v. New York City Housing Authority
                13 Civ. 8916 (WHP)


Dear Judge Pauley:

       In accordance with the order of appointment,I am submitting for approval
the attached invoice and summary reflecting my time expended on this case in
November 2020. The total amount of this invoice is $4,850.00.
      Please contact me   if you have any questions-

                                         Yours very   truly,         i
                                                  L'A&'^'NE
                                                            IV
                                  lU)1" "s C. Francis
